I N   T H E      C O U R T O F A P P E A L S
                                                          A T K N O X V I L L E




I N R E : E S T A T E         O F   C L I M E R   E .               )     B L O U N T C I R C U I T
C O N N A T S E R ;                                                 )
                                                                    )
                                                                                                                    FILED
                                                                          C . A . N O . 0 3 A 0 1 - 9 8 0 1 - C V - 0 0 0 0 5

G A R Y   M I C H A E L     C O N N A T S E R ,                     )
                                                                    )                                                 June 29, 1998
P. l a i n t i f f - A p p e l l a n t           )
                                                                    )                                             Cecil Crowson, Jr.
                                                                                                                    Appellate C ourt Clerk
                                                                    )
                                                                    )
                                                                    )
                                                                    )
v s .                                                               )     H O N . W .       D A L E   Y O U N G
                                                                    )     J U D G E
                                                                    )
                                                                    )
                                                                    )
                                                                    )
                                                                    )
B E A T R I C E   C O N N A T S E R ,     E X E C U T R I X ,       )     A F F I R M E D     A N D   R E M A N D E D
                                                                    )
                    D e f e n d a n t - A p p e l l e e             )




G A R Y   M I C H A E L     C O N N A T S E R ,   P r o     S e ,   L o u i s v i l l e ,     A p p e l l a n t .


A N G E L I A D .         M O O R I E ,    N i c h o l s o n ,      G a r n e r    &    D u g g a n ,      M a r y v i l l e ,   f o r
A p p e l l e e .
                                                                                             O         P       I         N         I      O      N



                                                                                                                                                                                                        M c M u r r a y ,             J .



            T h i s             i s              a            w i l l              c o n t e s t .                                     T h e           c o n t e s t a n t ,                       G a r y               M i c h a e l

C o n n a t s e r ,              c h a r g e s                   i n          h i s         p l e a d i n g s                           t h a t          t h e           t e s t a t o r                w a s          m e n t a l l y

i n c o m p e t e n t                 a t            t h e       t i m e             o f          t h e            m a k i n g                  o f      t h e           w i l l          a n d         f u r t h e r             t h a t

t h e     t e s t a t o r              w a s            s u b j e c t e d                        t o        u n d u e                  i n f l u e n c e                 b y       t h e      l e g a t e e s                   n a m e d

i n     t h e     w i l l .                  T h e            e x e c u t r i x ,                          B e a t r i c e                      C o n n a t s e r ,                  m o v e d                f o r      s u m m a r y

j u d g m e n t .                U p o n               c o n s i d e r a t i o n ,                                  t h e              c o u r t              s u s t a i n e d               t h e             m o t i o n         a n d

e n t e r e d           j u d g m e n t                       u p h o l d i n g                        t h e             w i l l .                     T h i s           a p p e a l              r e s u l t e d .                   W e

a f f i r m       t h e          j u d g m e n t                       o f         t h e           t r i a l                     c o u r t .



            T h e         e x e c u t r i x ,                          B e a t r i c e                      C o n n a t s e r ,                          i s       t h e         w i d o w              o f         C l i m e r       E .

C o n n a t s e r .                  G a r y             M .           C o n n a t s e r                           i s             a          s o n        o f           C l i m e r              E .           C o n n a t s e r ,

d e c e a s e d ,              b y           a          p r i o r                  m a r r i a g e .                                     U n d e r               t h e          W i l l            o f              C l i m e r       E .

C o n n a t s e r ,              w h i c h               i s       c o n t e s t e d                         h e r e ,                  B e a t r i c e                  C o n n a t s e r                    i s      t h e      s o l e

d e v i s e e           o f      a n y                a n d       a l l             p r o p e r t y ,                             r e a l ,             p e r s o n a l               o r         m i x e d              " t o      t h e

e x c l u s i o n              o f          a l l            o t h e r s "                 i n             t h e             e v e n t                s h e       s u r v i v e d                 t h e             t e s t a t o r ,

w h i c h       s h e         d i d .            S a m u e l                 D .      C o n n a t s e r                           i s         t h e       s o n          o f     B e a t r i c e                    C o n n a t s e r

a n d       C l i m e r                E .              C o n n a t s e r ,                            a n d                 a          o n e - h a l f                   b r o t h e r                  t o           G a r y        M .

C o n n a t s e r .                     S a m u e l                    i s           t h e              c o n t i n g e n t                            d e v i s e e                i n       t h e                 e v e n t       h i s

m o t h e r ,           B e a t r i c e ,                      s h o u l d                 h a v e             p r e d e c e a s e d                             t h e         t e s t a t o r .




                                                                                                                         2
              W e                s h o u l d             n o t e             t h a t         t h e       p l a i n t i f f - c o n t e s t a n t                            i s         p r o          s e .              W h i l e

w e         a r e                 c o n s t r a i n e d                          t o          v i e w            p l e a d i n g s                     a n d        p r o c e d u r a l                         m a t t e r s

l i b e r a l l y                        w h e n              a       n o n - l a w y e r                    p a r t y           a p p e a r s            p r o          s e ,         w e       a r e              n o t       a t

l i b e r t y                    t o       o v e r l o o k                    e i t h e r              p r o c e d u r a l                 l a w ,        s u b s t a n t i v e                   l a w               o r     t h e

R u l e s               o f            C i v i l                  P r o c e d u r e               a p p r o v e d                 b y       t h e         S u p r e m e                C o u r t               a n d          t h e

G e n e r a l                     A s s e m b l y .                            T h e            r e c o r d               i s       f i l l e d                w i t h           s u p e r f l u o u s                        a n d

i r r e l e v a n t                         d o c u m e n t s ,                        h a v i n g              n o             b a s i s         i n           e i t h e r             l a w ,                f a c t          o r

p r o c e d u r e                        i n s o f a r                 a s       t h e          r e c o r d               r e f l e c t s .                    N e v e r t h e l e s s ,                        w e         h a v e

r e v i e w e d                    t h e           r e c o r d                i n      i t s            e n t i r e t y              i n        a n      a t t e m p t              t o         e n s u r e                 t h a t

t h e       a p p e l l a n t                           s u f f e r e d                n o            i n j u s t i c e              a t        t h e          h a n d s         o f         t h e         j u d i c i a l

s y s t e m .                      W e          a r e             u n a b l e ,          h o w e v e r ,                  t o     e n s u r e           t h a t          t h e         a p p e l l a n t                    w i l l

n o t       s u f f e r                   a n      " i n j u s t i c e "                        a s      a    r e s u l t o f i n c o m p e t e n t                                    r e p r e s e n t a t i o n

a s     a      p r o               s e          l i t i g a n t .



               I n               S t a t e              v .         G o o d w i n ,               9 0 9        S . W . 2 d              3 5 ,         ( T e n n .          C r i m .            A p p .               1 9 9 5 ) ,

t h e         d e f e n d a n t                               s o u g h t              t o            r e p r e s e n t                 h i m s e l f .                     T h e            t r i a l                    c o u r t

c a u t i o n e d                        t h e          d e f e n d a n t                 a s          f o l l o w s :



              "     Y        o    u h a v            e n o g r e a t e r r i g h t t h a n a n y o t h e r l i t i g a                                                                       n t s         a    n     d
              m     u        s    t e x p           e c t a n d r e c e i v e t h e s a m e t r e a t m e n t a n d c o                                                                      n s i      d e     r     -
              a     t        i    o n a s              i f y o u w e r e r e p r e s e n t e d b y a n a t t o r n e y .                                                                      Y o u        a    r     e
              h     e        l    d t o               t h e s a m e f a m i l i a r i t y w i t h t h e r e q u i r e d                                                                          p r    o c     e     -
              d     u        r    e s , "            a n d t h a t ' s w h a t b o t h e r e d m e s o m e , " a n d t                                                                       h e        s a     m     e
              n     o        t    i c e o         f s t a t u t o r y l o c a l r u l e s a s w o u l d b e a t t r i b                                                                        u t e     d      t     o
              a          d       u l y - q          u a l i f i e d m e m b e r o f t h e b a r . T h e t r i a l j u d                                                                       g e       w i     l     l
              n     o        t      a c t          f o r y o u r a t t o r n e y a t a l l . A p a r t y w h o r e p                                                                         r e s      e n     t     s
              h     i        m    s e l f            w o u l d b e h e l d t o t h e s a m e s t a n d a r d o f k n                                                                         o w l      e d     g     e
              a     n        d      p r a c         t i c e a s a n y q u a l i f i e d m e m b e r o f t h e b a r .                                                                        R e a      s o     n     -
              a     b        l    e     c o       n s i d e r a t i o n     f o r  a    l a y m a n a c t i n g   a s    h                                                                     i s         o    w     n
              a     t        t    o r n e y          , " a n d I h a v e a l r e a d y a d v i s e d y o u t h i s , " d                                                                       o e s       n    o     t
              r     e        q    u i r e           t h e C o u r t t o i n t e r r u p t t h e c o u r s e o f p r o c                                                                      e e d      i n     g     s

                                                                                                                      3
            t     o        t r      a n     s l    a t e               l e   g a l                 t e r m s ,   e x p l a i n  l e g a l   r u l e s ,   o r
            o     t h e     r w      i s     e     a t t e          m p t        t o            a d d r e s s t h e o n g o i n g c o n s e q u e n c e s o f
            t     h e      p a      r t     y '    s d e           c i s      i o n              t o f u n c t i o n i n a c a p a c i t y f o r w h i c h
            h     e i       s        n o     t      t r a i          n e d     . "

I d .     a t       4 1 .



            W e           a g r e e               w i t h            t h e          g e n e r a l                    p r o p o s i t i o n                s e t       o u t          b y      t h e           t r i a l

j u d g e         i n         G o o d w i n ,                      h o w e v e r ,                     a s       w e        h a v e         p r e v i o u s l y               n o t e d ,             w e         w i l l

c a s t         t h e           p r o              s e        l i t i g a n t ' s                             a c t i o n s           i n        t h e           m o s t           l i b e r a l              l i g h t

a l l o w e d           b y         l a w .              I n          t h i s                  c a s e ,         w e       h a v e          d o n e      s o .



            T h e a p p e l l a n t ' s i s s u e s p r e s e n t e d f o r r e v i e w , g e n e r a l l y s t a t e d ,

a s s e r t         t h a t                h e       w a s          d e n i e d                   d u e         p r o c e s s           a n d          a b u s e       o f         d i s c r e t i o n                b y

t h e     t r i a l             c o u r t .                   W e        f i n d                 n o         m e r i t        i n     e i t h e r .



            T h e           a p p e l l e e                   f i l e d                a         m o t i o n             f o r      s u m m a r y             j u d g m e n t              p u r s u a n t            t o

R u l e     5 6 ,             T e n n e s s e e                     R u l e s                  o f      C i v i l           P r o c e d u r e ,                o n     t h e         g r o u n d s                t h a t

t h e r e         w a s             n o           g e n u i n e                i s s u e                  o f        a      m a t e r i a l              f a c t           a n d      t h a t           s h e         i s

e n t i t l e d               t o          j u d g m e n t                   a s           a         m a t t e r           o f       l a w .            A s        e a r l i e r            n o t e d ,             t h e

g r o u n d s            u p o n             w h i c h              t h e          a p p e l l a n t                      s o u g h t          t o       c o n t e s t             t h e       w i l l            w e r e

l a c k     o f         m e n t a l               c a p a c i t y                  a n d             u n d u e           i n f l u e n c e .               T h e      a p p e l l e e                f i l e d        i n

s u p p o r t           o f         h e r           m o t i o n               f o r              s u m m a r y             j u d g m e n t ,             t h e       a f f i d a v i t s                    o f     t h e

a t t o r n e y            w h o            d r a f t e d               t h e              w i l l           a n d       t h e      t w o      a t t e s t i n g              w i t n e s s e s .                   T h e

a f f i d a v i t s                 e s t a b l i s h e d                          t h a t             t h e         w i l l        w a s       d u l y          e x e c u t e d             a n d          i n     t h e

o p i n i o n           o f         t h e           a t t o r n e y                    a n d           t h e         a t t e s t i n g               w i t n e s s e s ,              t h e      t e s t a t o r

w a s ,     a t           t h e            t i m e           o f        t h e              e x e c u t i o n                 o f      t h e          w i l l ,       o f       s o u n d         m i n d            a n d


                                                                                                                     4
d i s p o s i n g            m e m o r y                 a n d       d i d      n o t      a p p e a r                t o         b e      u n d e r          a n y       u n d u e              i n f l u -

e n c e .



             T h e         d u t y          o f      a       n o n - m o v i n g            p a r t y ,                w h e n            f a c e d     w i t h               a    m o t i o n               f o r

s u m m a r y            j u d g m e n t             i s          w e l l - s e t t l e d .



                                O n c e i t i s s h o w n b y t h e m o v i n g p a r t y t h a t t                                                                           h e r e        i   s
             n   o          g e n u i n e i s s u e o f m a t e r i a l f a c t , t h e n o n m o v i n                                                                   g         p a    r t   y
             m   u   s    t       t h e n   d e m o n s t r a t e , b y   a f f i d a v i t s  o r    d i                                                                     s c o v      e r   y
             m   a   t    e r i a l s , t h a t t h e r e i s a g e n u i n e , m a t e r i a l f a c t                                                                       d i s p      u t   e
             t   o        w a r r a n t a t r i a l . F o w l e r v . H a p p y G o o d m a n F a m i                                                                         l y ,        5 7   5
             S   .   W    . 2 d 4 9 6 , 4 9 8 ( T e n n . 1 9 7 8 ) ; M e r r i t t v . W i l s o n C                                                                          t y .       B d   .
             o   f       Z o n i n g A p p e a l s , 6 5 6 S . W . 2 d 8 4 6 , 8 5 9 ( T e n n . A p p .                                                                          1 9 8    3 )   .
             I   n          t h i s r e g a r d , R u l e 5 6 . 0 5 p r o v i d e s t h a t t h e n o                                                                         n m o v      i n   g
             p   a   r    t y c a n n o t s i m p l y r e l y u p o n h i s p l e a d i n g s b u t m                                                                          u s t       s e   t
             f   o   r    t h s p e c i f i c f a c t s s h o w i n g t h a t t h e r e i s a                                                                                 g e n u      i n   e
             i   s   s    u e o f m a t e r i a l f a c t f o r t r i a l . " I f h e d o e s                                                                                    n o t       s   o
             r   e   s    p o n d , s u m m a r y j u d g m e n t . . . s h a l l b e e n t e r e d                                                                           a g a i      n s   t
             h   i   m    . " R u l e 5 6 . 0 5 .

B y r d      v .         H a l l ,          8 4 7         S . W . 2 d          2 0 8      ( T e n n .             1 9 9 3 ) .



             D u r i n g            t h e         c o u r s e          o f     t i m e      w h i l e             t h i s           l i t i g a t i o n               w a s         p e n d i n g              i n

t h e       t r i a l         c o u r t ,                 t h e       a p p e l l a n t                   f i l e d         v a r i o u s             a f f i d a v i t s .                            N o n e ,

h o w e v e r ,           w e n t       t o         t h e          q u e s t i o n        o f         m e n t a l             c a p a c i t y           a t       t h e           t i m e            o f     t h e

e x e c u t i o n            o f      t h e          w i l l .               M o s t      c o n t a i n e d                   i n a d m i s s i b l e                  o r         i r r e l e v a n t

e v i d e n c e             a n d       d i d              n o t        m e e t         t h e             r e q u i r e m e n t s                 o f         F o w l e r                 v .          H a p p y

G o o d m a n              F a m i l y ,                  s u p r a ,             r e g a r d i n g                    a d m i s s i b i l i t y                       o f            e v i d e n c e .

F u r t h e r ,            t h e       a p p e l l a n t                 f a i l e d            t o          d e m o n s t r a t e                i n         a n y       f a s h i o n                    t h a t

t h e     t e s t a t o r             w a s          m e n t a l l y              i n c o m p e t e n t                     t o         m a k e   a     w i l l .




                                                                                                      5
                           W h i l              e t h        e    b u r d e n i s u p o n t h e p r o p o n e                                     n t      t o     e s t a b l          i   s    h
            t   h    a t t h e                 w i l l         w a s d u l y e x e c u t e d b y a c o m p                                       e t e     n t     t e s t a t          o   r    ,
            u   p    o n p r o o               f o f          d u e e x e c u t i o n , t h e c a p a c i t y                                      o f      t e  s t a t o r            a   n    d
            v   o    l u n t a r i              n e s s         o f h i s a c t a r e p r e s u m e d . C u                                       r r y       v . B r i d g             e   s    ,
            4   5       T e n n .                 A p p      . 3 9 5 , 3 2 5 S . W . 2 d 8 7 ( 1 9 5                                             9 ) ;        N e e d h a m                 v    .
            D   o    y l e , 3 9                  T e n      n . A p p . 5 9 7 , 2 8 6 S . W . 2 d 6 0 1                                            ( 1   9 5 6 ) .



            I n            t h i s             c a s e           t h e      a p p e l l a n t                 h a s        n o t ,          b y           t h e            m o s t          l i b e r a l

c o n s t r u c t i o n                       a n d        i n t e r p r e t a t i o n ,                      o f       t h e         d o c u m e n t s                   f o u n d             i n          t h e

r e c o r d          p r e s e n t e d                 a n y t h i n g             t o       r e b u t        t h e      p r e s u m p t i o n                     o f      c a p a c i t y                  a n d

v o l u n t a r i n e s s .



            T h e                 a p p e l l a n t                  f u r t h e r             c o m p l a i n s                t h a t           h e             w a s        d e n i e d                   d u e

p r o c e s s .                     S p e c i f i c a l l y ,                    h e         c o m p l a i n s            t h a t          h e          w a s            d e p r i v e d               o f       a

t r i a l           b y           j u r y .               I n        s p e a k i n g            t o        t h i s        i s s u e ,              t h e           c o u r t          i n             U n i o n

P l a n t e r s              N a t ' l .              B a n k         v .    I n m a n ,              5 8 8         S . W . 2 d        7 5 7         ( T e n n .              A p p .            1 9 7 9 ) ,

p u t    t h e            q u e s t i o n              o f       a     l a c k         o f     j u r y        t r i a l         i n       s u m m a r y              j u d g m e n t                  c a s e s

a t     r e s t :



                                  I n            t h e f i r s t a s s i g n m e n t o f e r r o r c o n t e s t a n t s i n s                                                        i s t
            t   h a t               t h      e e n t r y o f a s u m m a r y j u d g m e n t i n a w i l l c o n t                                                                    e s t
            p   r o c       e     e d       i n g a m o u n t s t o a n i m p r o p e r d e n i a l o f t h e r i g h t                                                                 t o
            a      j u      r     y         t r i a l a s p r o v i d e d f o r u n d e r A r t i c l e I , S e c . 6                                                                   o f
            t   h e         C     o n       s t i t u t i o n o f T e n n e s s e e a n d S e c s . 3 2 - 4 0 1 , 4 0 5                                                               a n d
            4   0 8           o     f         T . C . A . W e f i n d n o r e p o r t e d d e c i s i o n d i r e c t l y                                                               i n
            p   o i n       t     ,             b u t i n n u m e r o u s c a s e s w i l l c o n t e s t s h a v e b                                                                 e e n
            c   o n c       l     u d       e d         o n     d e m u r r e r s u s t a i n e d b y t h e    C o u r t  o r                                                           b y
            v    e r d       i     c t             d i r e c t e d b y t h e C o u r t w h e r e b y c o n t e s t a n t s w                                                          e r e
            d   e n i       e     d            t h e r i g h t t o s u b m i t t h e i s s u e s t o a j u r y .                                                                      S e e
            H   i c k       e     y          v . B e e l e r , 1 8 0 T e n n . 3 1 , 1 7 1 S . W . 2 d 2 7 7 ( 1 9 4                                                                  3 ) ;
            C   u d e                 v .           C u l b e r s o n , 3 0 T e n n . A p p . 6 2 8 , 2 0 9 S . W . 2 d                                                               5 0 6
            (   1 9 4       7     ) ;             J o n e s v . S a n d s , 4 1 T e n n . A p p . 1 , 2 9 2 S . W . 2 d                                                               4 9 2
            (   1 9 5       3     ) ;             C u r r y v . B r i d g e s , 4 5 T e n n . A p p . 3 9 5 , 3 2 5 S . W                                                             . 2 d
            8   7 (         1     9 5       9 ) ; B r a d f o r d v . B r a d f o r d , 5 1 T e n n . A p p . 1 0 1 ,                                                                 3 6 4
            S   . W .       2     d         5 0 9 ( 1 9 6 2 ) ; A n d e r s o n v . A n d e r s o n , 2 2 0 T e n n . 4                                                               9 6 ,

                                                                                                       6
          4 1 9 S . W . 2 d 1 6 6 ( 1 9 6 7 ) . T h e s c o p e o f t h e R u l e s o f C i v i l
          P r o c e d u r e i s c l e a r l y d e f i n e d i n R u l e 1 , a s f o l l o w s :

                        S     u    b   j    e c t t o s u c h e x c e p t i o n s a s a r e s t a t e d i n t h                                                                 e m ,
                        t     h    e   s    e        r u l e s     s h a l l g o v e r n t h e  p r o c e d u r e  i n                                                          t h e
                        c     i    r   c    u i t a n d c h a n c e r y c o u r t s o f T e n n e s s e e a n d                                                                    i n
                        o     t    h   e    r c o u r t s w h i l e e x e r c i s i n g t h e j u r i s d i c t i o n                                                              o f
                        t     h    e           c i r c u i t o r c h a n c e r y c o u r t s , i n a l l c i v i l                                                              a c -
                        t     i    o   n    s , w h e t h e r a t l a w o r i n e q u i t y , i n c l u d i n g c i                                                             v i l
                        a     c    t   i    o n s a p p e a l e d o r o t h e r w i s e t r a n s f e r r e d t o t h                                                           o s e
                        c     o    u   r    t s .        T h e s e r u l e s s h a l l n o t b e a p p l i c a b l e                                                               t o
                        c     o    u   r    t s o f g e n e r a l s e s s i o n s e x c e p t i n c a s e s w h                                                                 e r e
                        s     u    c   h          c o u r t s     b y s p e c i a l o r p r i v a t e a c t e x e r c                                                           i s e
                        j     u    r   i    s d i c t i o n s i m i l a r t o t h a t o f c i r c u i t o r c h a n c                                                           e r y
                        c     o    u   r    t s . T h e s e r u l e s s h a l l b e c o n s t r u e d t o s e c                                                                  u r e
                        t     h    e          j u s t , s p e e d y a n d i n e x p e n s i v e d e t e r m i n a t i o n                                                          o f
                        e     v    e   r    y a c t i o n . ( e m p h a s i s a d d e d )

          T   h   e      s u b j e c t  a c t i o n ,  c i v i l                                                    i n    n a t u r e ,   w a s   p r o p e                    r l y
          t   r   a n s f e r r e d t o t h e C i r c u i t C o                                                   u r t f r o m t h e P r o b a t e C o                         u r t
          o   f      S h e l b y C o u n t y u n d e r t h e a                                                   p p l i c a b l e s t a t u t e . A c c o                      r d -
          i   n   g l y , w e f i n d t h a t w h e r e t h e r                                                    e i s n o g e n u i n e i s s u e a s                          t o
          a   n   y m a t e r i a l f a c t s u m m a r y j                                                       u d g m e n t u n d e r R u l e 5 6                             i s
          a   p   p r o p r i a t e i n a w i l l c o n t e s                                                     t p r o c e e d i n g a n d d o e s                           n o t
          a   m   o u n t t o a n i m p r o p e r d e n i a l                                                     o f c o n t e s t a n t s ' r i g h t t                       o a
          j   u   r y t r i a l .

I d .   a t       7 6 0 .



          S u m m a r y                j u d g m e n t                    u p h o l d i n g            t h e             v a l i d i t y    o f       t h e       l a s t       w i l l      a n d

t e s t a m e n t       o f            C l i m e r            E .         C o n n a t s e r            w a s         p r o p e r l y       g r a n t e d           i n      t h i s      c a s e .



          T h e       a p p e l l a n t                    a s s e r t s ,              i n       a         m a n n e r          s o m e w h a t          d i s r e s p e c t f u l            t o

t h e   c o u r t ,         t h a t             t h e         c o u r t          " e r r e d               i n      p r e c l u d i n g           h i m       f r o m       c o n d u c t i n g

d i s c o v e r y . "                      F i r s t ,          w e          n o t e         t h a t             t h e      a p p e l l a n t         f i l e d           e i g h t y - f i v e

i n t e r r o g a t o r i e s .                         O f         t h e       e i g h t - f i v e                      i n t e r r o g a t o r i e s ,                  e l e v e n      w e r e

a n s w e r e d .                 T h e        r e m a i n i n g                 i n t e r r o g a t o r i e s                      c o n c e r n e d ,             i n       t h e      m a i n ,

e v e n t s       t h a t          c o u l d         i n            n o      w a y     b e       c a l c u l a t e d                t o    l e a d        t o     t h e       d i s c o v e r y


                                                                                                       7
o f     a d m i s s i b l e                       e v i d e n c e                    o r      r e l e v a n t                   i n f o r m a t i o n ,                             o r         w e r e             s o       o v e r l y

b r o a d ,         b u r d e n s o m e                          a n d         a m b i g u o u s                   a s         t o         b e            i n c a p a b l e                 o f      a         m e a n i n g f u l

a n s w e r .                   W e          n o t e                 t h a t           t h e          i n t e r r o g a t o r i e s                                       w e r e           f i l e d                 w i t h            t h e

a p p e l l a n t ' s                      o r i g i n a l                     p l e a d i n g s .                            A t          t h e             s a m e           t i m e ,                 a          m o t i o n            t o

c o m p e l         a n s w e r s                  t o          t h e         i n t e r r o g a t o r i e s                               w a s            f i l e d .               S u c h             a         m o t i o n           w a s

u n t i m e l y ,                f r i v o l o u s                      a n d         n o t       i n         h a r m o n y                        w i t h          t h e      T e n n e s s e e                          R u l e s        o f

C i v i l       P r o c e d u r e .                                  F u r t h e r ,                 t h e          a p p e l l a n t                            c l a i m s              t o       h a v e                f i l e d         a

n o t i c e         t o         t a k e           d e p o s i t i o n s                        w h i c h            h e         c l a i m s                  t h e         a p p e l l e e                   i g n o r e d               a n d

t h e     c o u r t              r e f u s e d                   t o          e n f o r c e .                  W e            f i n d               i n          t h e      r e c o r d              a         " m o t i o n               t o

s t a r t       d e p o s i t i o n s                            a n d          d i s c o v e r y "                      w h i c h                  w a s          a l s o          f i l e d                o n      t h e          s a m e

d a t e       a s         t h e            o r i g i n a l                     p l e a d i n g .                         S u c h               a          m o t i o n              i s          u n k n o w n                t o         t h e

T e n n e s s e e                   R u l e s                  o f       C i v i l              P r o c e d u r e .                                      T h e           m o t i o n ,              d i d             h o w e v e r ,

c o n t a i n             a         l i s t              o f           i t e m s            t h a t           c o u l d                  b e              c o n s t r u e d                 a s              r e q u e s t s               t o

p r o d u c e .                     T h e          r e q u e s t                 f o r          p r o d u c t i o n                            o f           d o c u m e n t s                    w a s ,             l i k e            t h e

i n t e r r o g a t o r i e s ,                                i n       t h e         m a i n ,             t o t a l l y                     i r r e l e v a n t                       a n d       c o u l d ,                   i n     n o

w a y ,       r e a s o n a b l y                              b e        e x p e c t e d                    t o          l e a d                   t o           a d d i t i o n a l                        i n f o r m a t i o n

m a t e r i a l               t o         t h e          i s s u e s             r a i s e d             i n            t h e            p l e a d i n g s                   i n          t h e          t r i a l            c o u r t .

P r o p e r           r e s p o n s e s                              w e r e               m a d e            t o             a l l                  a p p r o p r i a t e                         r e q u e s t s                       f o r

p r o d u c t i o n .



            F i n a l l y ,                        a s           t o          t h e          " n o t i c e                    t o          t a k e                 d e p o s i t i o n , "                            t h e r e            i s

c o n t a i n e d                   i n      t h e              f i l e          a         d o c u m e n t                    s t y l e d                    " N o t i c e                t o       T a k e                 D e p o s i -

t i o n . "                   T h e         " n o t i c e , "                        h o w e v e r ,                    i s          a         " r e q u e s t "                     a d d r e s s e d                       t o         t h e

C i r c u i t             C o u r t           C l e r k                 t o      i s s u e            s u b p o e n a s                            t o      t a k e          d e p o s i t i o n s .                               T h e r e




                                                                                                                    8
w a s       n o         n o t i c e              a s       c o n t e m p l a t e d                 b y             R u l e          3 0 . 0 2 ,       T e n n e s s e e           R u l e s          o f

C i v i l         P r o c e d u r e .                     R u l e        3 0 . 0 2           p r o v i d e s                i n      p e r t i n e n t         p a r t    a s     f o l l o w s :



                               ( 1 ) A p a r t y d e s i r i n g t o t a k e t h e d e p o s i t i o n o f                                                                        a n y
              p   e    r s o n u p o n o r a l e x a m i n a t i o n s h a l l g i v e n o t i c e i n w r i t                                                                     i n g
              t   o      e v e r y o t h e r p a r t y t o t h e a c t i o n . T h e n o t i c e s h a l l                                                                           b e
              s   e    r v e d o n t h e o t h e r p a r t i e s a t l e a s t f i v e d a y s b e f o r e h                                                                      a n d
              w   h    e n t h e d e p o s i t i o n i s t o b e t a k e n i n t h e c o u n t y i n w h                                                                          i c h
              s   u    i t i s p e n d i n g . W h e n t h e d e p o s i t i o n i s t o b e t a k e n                                                                            o u t
              o   f        t h e c o u n t y , a t l e a s t s e v e n d a y s ' n o t i c e s h a l l                                                                               b e
              g   i    v e n . T h e n o t i c e s h a l l s t a t e t h e t i m e a n d p l a c e                                                                                f o r
              t   a    k i n g t h e d e p o s i t i o n a n d t h e n a m e a n d a d d r e s s o f e                                                                            a c h
              p   e    r s o n t o b e e x a m i n e d , i f k n o w n , a n d i f t h e n a m e i s                                                                              n o t
              k   n    o w n , a g e n e r a l d e s c r i p t i o n s u f f i c i e n t t o i d e n t i f y                                                                      t h e
              p   e    r s o n o r t h e p a r t i c u l a r c l a s s o r g r o u p t o w h i c h                                                                                t h e
              p   e    r s o n b e l o n g s . I f a s u b p o e n a d u c e s t e c u m i s t o b e s e r                                                                        v e d
              o   n       t h e p e r s o n t o b e e x a m i n e d , t h e d e s i g n a t i o n o f                                                                             t h e
              m   a    t e r i a l s t o b e p r o d u c e d a s s e t f o r t h i n t h e s u b p o                                                                              e n a
              s   h    a l l b e a t t a c h e d t o o r i n c l u d e d i n t h e n o t i c e . ( E m p h a                                                                      s i s
              a   d    d e d ) .



              W e        f i n d          n o      m e r i t           i n     t h e         a p p e l l a n t ' s                   c o m p l a i n t s         r e l a t i n g           t o     t h e

t r i a l         c o u r t ' s                 a l l e g e d            f a i l u r e           t o         e n f o r c e              t h e      a p p e l l a n t ' s           a t t e m p t s

t o     o b t a i n              d i s c o v e r y .                         I n       s o       d o i n g ,                w e       a r e      c o n s t r a i n e d            t o        s t a t e

a f f i r m a t i v e l y                       t h a t        t h e         a l l e g a t i o n s                  o f           w r o n g d o i n g ,         p r e j u d i c e ,              b i a s

a n d    m a l f e a s a n c e                         l e v e l e d          a g a i n s t            t h e          t r i a l         j u d g e      i n      t h e     a p p e l l a n t ' s

b r i e f             a r e     e n t i r e l y                  u n s u p p o r t e d                 b y          t h e          r e c o r d ,      a r e       s c u r r i l o u s              a n d

d e m o n s t r a t e                 a         t o t a l           l a c k           o f      r e a s o n a b l e                    d e c o r u m .          S u c h     c o n d u c t             b y

a t t o r n e y s               o r        p r o         s e      l i t i g a n t s              s h o u l d                n o t       b e     c o n d o n e d .



              T h e           a p p e l l a n t                  a l s o           c l a i m s         i n         t h e           a r g u m e n t       i n      h i s     b r i e f            t h a t

t h e    c o u r t              a b u s e d              i t s       d i s c r e t i o n                i n         i m p o s i n g             s a n c t i o n s         a g a i n s t            h i m

u n d e r             R u l e         1 1 ,            T e n n e s s e e               R u l e s             o f          C i v i l           P r o c e d u r e .               A f t e r          o u r

                                                                                                        9
r e v i e w         o f         t h e          r e c o r d ,        w e      a g r e e            w i t h            t h e          t r i a l        c o u r t       t h a t            s a n c t i o n s

a r e      a p p r o p r i a t e .                        W h i l e ,        a s      h e r e i n b e f o r e                              n o t e d ,        w e    l o o k            l i b e r a l l y

u p o n      t h e        a c t i o n s             o f     a      l a y m e n        a c t i n g                   p r o          s e ,      t h e r e        i s    s i m p l y             n o t h i n g

i n       t h e      r e c o r d ,                 u n d e r         a n y         t h e o r y                o f          l a w ,           b y     w h i c h         r e l i e f             c a n     b e

g r a n t e d             t o           t h e       a p p e l l a n t .                         T h e         m i s g u i d e d                    e f f o r t s            o f         a      p r o     s e

l i t i g a n t            a r e         n o      l e s s        s u b j e c t            t o      s a n c t i o n s                   t h a n       t h o s e        o f         a n       a t t o r n e y

w e l l       t r a i n e d                i n      t h e         l a w .           W e          f i n d             n o       a b u s e           o f       d i s c r e t i o n               o n     t h e

p a r t       o f     t h e             t r i a l         c o u r t .



              W e         a f f i r m             t h e         j u d g m e n t            o f           t h e         t r i a l              c o u r t        i n     a l l            r e s p e c t s .

C o s t s         a r e         a s s e s s e d             t o      t h e         a p p e l l a n t                       a n d       t h i s           c a s e     i s          r e m a n d e d        t o

t h e      t r i a l            c o u r t .



                                                                                                    _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _
                                                                                                    D o n T . M c M u r r a y , J .



C O N C U R :


    ( N o t p a r t i c i p a t i n g )
H o u s t o n M . G o d d a r d , P r e s i d i n g                                              J u d g e

_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _
W i l l i a m H . I n m a n , S e n i o r J u d g e




                                                                                                        1 0
                                                              I N      T H E         C O U R T O F A P P E A L S
                                                                               A T      K N O X V I L L E




I N R E : E S T A T E                 O F      C L I M E R             E .                      )         B L O U N T C I R C U I T
C O N N A T S E R ;                                                                             )         C . A . N O . 0 3 A 0 1 - 9 8 0 1 - C V - 0 0 0 0 5
                                                                                                )
G A R Y     M I C H A E L           C O N N A T S E R ,                                         )
                                                                                                )
                           P l a i n t i f f - A p p e l l a n t                                )
                                                                                                )
                                                                                                )
                                                                                                )
                                                                                                )
v s .                                                                                           )         H O N . W .              D A L E       Y O U N G
                                                                                                )         J U D G E
                                                                                                )
                                                                                                )
                                                                                                )
                                                                                                )
B E A T R I C E          C O N N A T S E R ,             E X E C U T R I X ,                    )         A F F I R M E D            A N D       R E M A N D E D
                                                                                                )
                           D e f e n d a n t - A p p e l l e e                                  )


                                                                                     J U D G M E N T


            T h i s         a p p e a l             c a m e          o n       t o      b e           h e a r d          u p o n       t h e          r e c o r d       f r o m       t h e

C i r c u i t           C o u r t      o f          B l o u n t             C o u n t y ,             b r i e f s         a n d       a r g u m e n t          o f       c o u n s e l .

U p o n     c o n s i d e r a t i o n                t h e r e o f ,             t h i s            C o u r t      i s     o f      t h e      o p i n i o n         t h a t      t h e r e

w a s     n o     r e v e r s i b l e               e r r o r          i n      t h e         t r i a l          c o u r t .

            W e         a f f i r m         t h e       j u d g m e n t               o f       t h e        t r i a l           c o u r t        i n      a l l       r e s p e c t s .

C o s t s       a r e       a s s e s s e d            t o          t h e      a p p e l l a n t                a n d      t h i s          c a s e      i s       r e m a n d e d      t o

t h e     t r i a l        c o u r t .



                                                                                                     P E R       C U R I A M